            Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


                                                 :            CIVIL NO.: 3:19-CV-01640
LAURA JEAN CHAMPAGNE                             :
     Plaintiffs                                  :
                                                 :
v.                                               :
                                                 :
GOODWIN COLLEGE, INC                             :
    Defendant                                    :            NOVEMBER 12, 2019
                                                 :

                                  ANSWER TO COMPLAINT

       Defendant, Goodwin College, Inc., hereby answers the Complaint filed by Plaintiff, Laura

Jean Champagne, as follows. Any allegations not expressly admitted herein are denied.

       1.       Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 1, and therefore, leaves Plaintiff to her proof.

       2.       Defendant admits the allegations in Paragraph No. 2.

       3.       Defendant admits the allegations in Paragraph No. 3.

       4.       Defendant admits that it is “a recipient of federal funds.”        Defendant lacks

knowledge sufficient to form a belief as to the truth of the remaining allegations asserted in

Paragraph No. 4, and therefore, leaves Plaintiff to her proof.

       5.       Defendant admits the allegations in Paragraph No. 5.

       6.       Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 6, and therefore, leaves Plaintiff to her proof.

       7.       Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 7, and therefore, leaves Plaintiff to her proof.

       8.       Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 8, and therefore, leaves Plaintiff to her proof.
            Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 2 of 7




       9.       Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 9, and therefore, leaves Plaintiff to her proof.

       10.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 10, and therefore, leaves Plaintiff to her proof.

       11.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 11, and therefore, leaves Plaintiff to her proof.

       12.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 12, and therefore, leaves Plaintiff to her proof.

       13.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 13, and therefore, leaves Plaintiff to her proof.

       14.      Defendant denies the allegations in Paragraph No. 14.

       15.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 15, and therefore, leaves Plaintiff to her proof.

       16.      Defendant admits so much of Paragraph No. 16 as alleges that Ms. Wilken asked

Plaintiff why she had inquired about Goodwin College’s Title IX Coordinator. Except as so

admitted, Defendant denies the allegations of Paragraph No. 16.

       17.      Defendant admits so much of Paragraph No. 17 as alleges that Ms. Wilken assumed

Plaintiff inquired about Goodwin College’s Title IX Coordinator for a reason. Defendant lacks

knowledge sufficient to form a belief as to any remaining allegations asserted in Paragraph No.

17, and therefore, leaves Plaintiff to her proof.

       18.      Defendant admits that Plaintiff reported what a student had allegedly told her in

response to Ms. Wilken’s inquiry. Defendant lacks knowledge sufficient to form a belief as to
          Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 3 of 7




whether “Plaintiff explained what she had learned from the student,” and therefore, leaves Plaintiff

to her proof.

       19.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 19, and therefore, leaves Plaintiff to her proof.

       20.      Defendant admits the allegations in Paragraph No. 20.

       21.      Defendant admits that “Plaintiff met with Jean McGill, Defendant’s Head of

Human Resources.” Defendant lacks knowledge sufficient to form a belief as to the truth of the

remaining allegations asserted in Paragraph No. 21, and therefore, leaves Plaintiff to her proof.

       22.      Defendant admits so much of Paragraph No. 22 as alleges that Ms. McGill

reminded Plaintiff of her obligations as a responsible employee under Title IX, including, without

limitation, her obligation to provide sufficient information that would enable Goodwin College to

conduct an appropriate investigation. Except as so admitted, the allegations of Paragraph No. 22

are denied.

       23.      Defendant admits the allegations in Paragraph No. 23.

       24.      Defendant denies the allegations in Paragraph No. 24.

       25.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 25, and therefore, leaves Plaintiff to her burden of proof.

       26.      Defendant denies the allegations in Paragraph No. 26.

       27.      Defendant admits the allegations in Paragraph No. 27.

       28.      Defendant admits so much of Paragraph No. 28 as alleges that Plaintiff was

reminded of her obligations as a responsible employee under Title IX including, without limitation,

her obligation to provide sufficient information that would enable Goodwin College to conduct an

appropriate investigation. Except as so admitted, the allegations of Paragraph No. 28 are denied.
            Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 4 of 7




       29.      Defendant admits the allegations of Paragraph No. 29.

       30.      Defendant denies the allegations in Paragraph No. 30.

       31.      Defendant denies the allegations in Paragraph No. 31.

       32.      Defendant lacks knowledge sufficient to form a belief as to the truth of the

allegations asserted in Paragraph No. 32, and therefore, leaves Plaintiff to her burden of proof.

       33.      Defendant denies the allegations in Paragraph No. 33.

       34.      Defendant admits that Plaintiff’s employment was terminated on July 11, 2019.

Defendant denies the remaining allegations of Paragraph No. 34.

FIRST COUNT:           Alleging Retaliation in Violation of Title IX, 20 U.S.C. § 1681 et seq.

       1.       Defendant repeats its responses to Paragraphs 1 through 34 above as if fully set

forth herein.

       35.      Defendant denies the allegations in Paragraph No. 35.

       36.      Defendant denies the allegations in Paragraph No. 36.

       37.      Defendant denies the allegations in Paragraph No. 37.

       38.      Defendant denies the allegations in Paragraph No. 38.

       39.      Defendant denies the allegations in Paragraph No. 39.

SECOND COUNT: Alleging Wrongful Termination in Violation of Conn. Gen. Stat. § 31-
              51q.

       1.       Defendant repeats its responses to Paragraphs 1 through 34 above as if fully set

forth herein.

       35.      Defendant denies the allegations in Paragraph No. 35 of Count Two.

       36.      Defendant denies the allegations in Paragraph No. 36 of Count Two.

       37.      Defendant denies the allegations in Paragraph No. 37 of Count Two.

       38.      Defendant denies the allegations in Paragraph No. 38 of Count Two.
           Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 5 of 7




        39.      Defendant denies the allegations in Paragraph No. 39 of Count Two.



                                         PRAYER FOR RELIEF

        Defendant denies that Plaintiff is entitled to the relief sought.



                             BY WAY OF AFFIRMATIVE DEFENSES1

FIRST AFFIRMATIVE DEFENSE

                 The Complaint fails to state a claim upon which relief may be granted as a matter

of fact and/or law.

SECOND AFFIRMATIVE DEFENSE

                 Even if Plaintiff suffered damages legally attributable to any action by Defendant,

which she did not, upon information and belief, Plaintiff’s claims for damages are barred or

reduced by her failure to mitigate her alleged damages, including by using reasonable diligence to

seek and obtain comparable employment elsewhere.

THIRD AFFIRMATIVE DEFENSE

                 While denying the material allegations of the claims, to the extent the trier of fact

concludes that Defendant was unlawfully motivated, Defendant would have taken the same action

even in the absence of any alleged protected conduct.

FOURTH AFFIRMATIVE DEFENSE

                 Plaintiff is not entitled to an award of punitive damages because Defendant made a

good faith effort to enforce its anti-retaliation policy.



1
 Defendant asserts these defenses without assuming any burden of production or proof that it would not otherwise
have.
         Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 6 of 7



                                      *       *     *


               Defendant reserves the right to amend its Answer, to add additional or other

Defenses, delete or withdraw Defenses, and to add other claims as they may become necessary

after reasonable opportunity for discovery.




                                                    DEFENDANT,
                                                    GOODWIN COLLEGE, INC.

                                              By:   /s/Beverly W. Garofalo
                                                    Beverly W. Garofalo (ct 11439)
                                                    Allison P. Dearington (ct29277)
                                                    Jackson Lewis P.C.
                                                    90 Statehouse Square, 8th Floor
                                                    Hartford, CT 06103
                                                    Tel: (860) 522-0404
                                                    Fax: (860) 247-1330
                                                    bevery.garofalo@jacksonlewis.com
                                                    allison.dearington@jacksonlewis.com
            Case 3:19-cv-01640-SRU Document 11 Filed 11/12/19 Page 7 of 7




                                   CERTIFICATION OF SERVICE
        I hereby certify that on November 12, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing as indicated below. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.



                                                       /s/ Beverly W. Garofalo
                                                       Beverly W. Garofalo




4817-0114-4236, v. 2
